THE COURT.
Application for a writ of habeas corpus. We find no merit in any of the contentions made in support of it; that is to say: (1) It appears from the copy of the criminal complaint attached to the petition that the allegations of the three counts contained therein are legally sufficient to constitute the public offenses therein charged (extortion); (2) the amount of bail fixed by the magistrate ($2,250) is obviously not excessive in view of the nature of the crimes charged;  (3) the question of the financial qualifications of the sureties on the bail bond is *408one resting almost entirely within the discretion of the magistrate, and the reasons given by petitioner for the refusal of the magistrate to accept said sureties do not, in our opinion, show an abuse of such discretion; (4) the remaining points urged involve only evidentiary matters relating to the truth of the charge and consequently fall within the province of the magistrate to determine. At the time of the filing of the present application, the preliminary examination had not yet been concluded.
The application is denied.